Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-2498061-A, hereinafter GB’061.
Regarding claim 1, GB’061 discloses a device for clamping a workpiece (See Figure 1) comprising: a receiving head 1 rotatably mounted in a housing 5 and is connected to a rotary drive with a rigid drive connection between a drive motor 15 and the receiving head 1 the receiving head having clamping jaws 16 (See Figure 2) radially adjustable in the receiving head 1 and connected to a clamping drive (Note: linear drives 3 form the clamping drive) causing external clamping of the workpiece, and linear drives 3 that displace the clamping jaws 16 and form the clamping drive and that are driven jointly by a gearwheel transmission 4 with a central gear (Note: the gear mounted at the distal end of the drive shaft 14) coaxial to the drive shaft of the receiving head 1 by a separate drive motor 13 wherein the central gear is driven synchronously with the receiving head 1 in the clamping position of the clamping jaws 16 (Page 2, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-2498061-A, hereinafter GB’061, in view of GB-1131092-A, hereinafter GB’092.
Regarding claims 4 and 5, GB’061 discloses the chuck of claims 1 as set forth above.  GB’061 does not disclose wherein the receiving head has additional expanding jaws for internally clamping a hollow workpiece wherein the expanding jaws are actuated by an expanding mandrel mounted in an axially adjustable manner in the drive .

Response to Arguments
Applicant's arguments filed 09/24/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
In contrast to the central gear of the device of claim 1, shaft 14 and its gear is not freely rotatably mounted on the rotary element 1, but rather is enclosed inside a tubular structure of rotary element 1 surrounding the shaft 14 and the gear on its end.
Examiner respectfully disagrees.  The shaft 14 of GB’061 and the gear on its end rotate within the rotary element 1 to open and close the moving members 16 (See Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722